Mathews, J.,

delivered the opinion of the court.
This is an appeal taken by the defendants, from a judgment of the court below, rendered on a rule against them, obtained on the part of the plaintiff to show cause why they should not be compelled to comply with the conditions of the sale of a certain tract of land, adjudicated to them at a probate sale of the succession of the late John Towles, the property purchased being a part of said succession.
The important facts of the case are as follow : John Towles died intestate, leaving a son, a minor, above the age of puberty, by a former wife, and several children, minors, issue of Ann A. Towles, one of the plaintiffs, and also a large estate, in the parish of St. Mary. The surviving wife took *316on herself the administration of this estate, as natural tutrix of her children, and the son of the first marriage, who has claims against his father’s succession, is represented by a tutor, regularly appointed for that purpose. The tutrix, having discovered, that her husband was largely indebted, at the time of his death, to various persons, amongst whom there were creditors by judgments and mortgages, applied to the Court of Probates, to have a meeting of the creditors cited, which was acquiesced in, by the tutor of John T. Towles, the son above alluded to. A meeting of the creditors took place, and in their deliberations, they agreed to the sale of the property now in question, on a credit of one, two and three years, payable by instalments, the purchasers to give notes with sureties, to secure the payment of the price. These terms of sale, were in conformity to the decisions of family meetings, which had taken place in relation to the interests of the minors, touching the succession of their father, which had been regularly inventoried and appraised. In the inventory, the tract of land forming the basis of the present dispute, was appraised to seventeen thousand dollars, but at the adjudication ordered, as above stated, was sold to the defendants, as the highest and last bidders, for fifteen thousand dollars. They afterwards refused to comply with the terms of sale, alleging that they would not acquire a clear and indefeasible title to the property bought, as the future claims of the minor children of the intestate would not be concluded, the property not having brought the full amount of its appraisement.
Where a succession is administered as an insolvent one, and there are judgment and mortgage creditors, they have the right to demand a forced sale, for cash, and in the event of the property not bringing its appraised value, a credit of one year must be allowed.
*316"The legal question arising out of these facts, requires a decision of the court, by which it is to be ascertained, whether our jurisprudence creates any exception to the general rule established by law, which orders, that the property of minors cannot be sold for less than the amount of the appraised value mentioned in the inventory, &c. La. Code, art 337.
It is expressly stated, in the article 339, that the prohibition of alienating the immoveables and slaves of a minor, does not extend to a case in which a judgment is to be executed against him, or of a licitation made at the instance *317of a co-heir, or other co-proprietor. Here we find a specific exception recognised by law, to the general rule.
Where the creditors of an insolvent succession, in which there are minors interested, and who have accepted it with the benefit of inventory, meet and concur with a family meeting, in behalf of the minors,that the property be* sold on certain terms and credits, the sale will be legal, and confer a valid title on the purchasers, even if it sell for less than the appraised value.
A sound interpretation of the law, in relation to the administration of successions, whether vacant or accepted with benefit of inventory, will in many cases, authorise a departure from the rule, requiring properly of minors to bring its appraised value, before it can be sold.
If resort be made to the Code of Practice, we find the articles 990 and 991, containing provisions authorising creditors of vacant estates to pursue the succession, and force a sale at a credit of one year, and according to the article 992, “ the principles contained in the two preceding articles, apply to all successions accepted with the benefit of inventory, whether the heirs are minors or of full age, and to all successions administered by administrators.”
The circumstances of the present case, do not bring it within the express provisions of these articles, but the measures adopted by the parties, seem to us to be more favorable to the heirs of Towles’s succession, than a strict pursuance of the letter of the law. It is administered as an insolvent estate, and there being creditors by judgments and mortgages, they might have forced a sale for cash, and in the event of the property not selling for its appraised value, a credit of only one year could have been obtained. The creditors have, however, consented to more favorable terms, by permitting a sale on a credit of one, two and three years,
We are inclined to think, that a sound interpretation of all the provisions contained in our legislation, in relation to the administration of successions, whether vacant or accepted with benefit of inventory, will in many cases authorise a departure from the rule, which requires the property of minors to be sold for not less than its appraised value. Perhaps this rule would not be binding on the administrators of any succession administered as insolvent.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, at the costs of the defendants.